Some of the paragraphs of plaintiff's draft-finding should have been marked "proven" instead of "not proven," but were these changes made in the finding the judgment must remain unaffected.
The trial court found that the defendant never promised to pay the broker's commission for which plaintiff sues. This finding was made on conflicting evidence, and since it cannot be disturbed it concludes the case.
Plaintiff's fifth reason of appeal is that he is aggrieved by the judgment rendered in favor of Simon Korkin in the City Court. That judgment was not appealed from by him. It therefore became a final judgment. 15 Special Laws (1915), Chap. 168, § 3; Sargent  Co.
v New Haven Steamboat Co., 65 Conn. 116, 31 A. 543;Bunnell v. Berlin Iron Bridge Co., 66 Conn. 24, 37,33 A. 533.
The appeal of the other defendant, Ray Korkin, from the judgment of the City Court to the District Court, did not operate to make the other defendant, Simon Korkin, a party to the appeal. In an action of tort against several, we held the judgment to be severable, and that an appeal by one of two defendants against whom such judgment had been rendered by a justice of the peace, vacated the judgment only as to the defendant appealing. Chapin v. Babcock, 67 Conn. 255,256, 34 A. 1039. The original cause of action in this case was against two defendants and upon an actionex contractu, not joint but severable; hence the judgment against Ray Korkin, when appealed from by her, did not operate to vacate the judgment in favor of Simon *Page 225 
Korkin which was unappealed from and hence became final. Note 60 Amer. State Reps. 659; 15 R. C. L. p. 699, § 150.
   There is no error.